Exhibit 10.1Form of Warrant Purchase Agreement Dated April 2009 AGREEMENT This Agreement is made and entered into this, 2009 by and between OxySure Systems, Inc., a Delaware Corporation (“OxySure”) and RKH Capital Group a Florida Corporation (“RKH”). WITNESSETH: NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the parties to this Agreement, said parties agree as follows: (a) OxySure agrees to sell up to 7.5 million (7,500,000) warrants to RKH in blocks of fifty thousand (50,000) warrants per block. (b) RKH agrees to purchase up to 7.5 million (7,500,000) warrants from OxySure in blocks of fifty thousand (50,000) warrants per block. (c) Each warrant entitles the bearer to purchase one common share at a 25% discount from the average bid price for the five days preceding the exercise date. (d) The form of warrant is attached hereto as Exhibit A. (e) The sale and purchase of the warrants shall begin on the date that OxySure receives an OTCBB listing and continue for a period of six (6) months from said date. (1) Representations and Warranties.
